       Case: 3:18-cv-00760-jdp Document #: 59 Filed: 02/12/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN


JOHN BOUCHER,

            Plaintiff,

      v.                                    Case No. 18-CV-0760

W. BRADLEY MARTIN,

            Defendant.


             DEFENDANTS’ RULE 26(a)(2) DISCLOSURES


      Defendant, by his attorney, hereby makes the following disclosures

pursuant to Rule 26(a)(2) of the Federal Rules of Civil Procedure and the

Court’s Preliminary Pretrial Conference Order (Dkt. 47), regarding witnesses

who may be called in the trial of this matter to present evidence under Rules

702, 703, or 705 of the Federal Rules of Evidence.

Retained Experts:

      1.          Dr. Paul Bekx is a medical doctor and was employed by

State of Wisconsin, Department of Corrections as the Medical Director. He is

retained or specially employed to provide expert testimony and his report in

the form of his declaration further listing his qualifications is attached. He may

testify about Mr. Boucher’s medical conditions and the health care and

treatment provided to Mr. Boucher during times relevant to this lawsuit,
      Case: 3:18-cv-00760-jdp Document #: 59 Filed: 02/12/21 Page 2 of 4




consistent with relevant excerpts of Mr. Boucher’s medical record. The subject

matter and a summary of the facts and opinions of which he may testify to are

set forth in this disclosure, as well as the update of his declaration submitted

in support of Defendants’ Motion for Summary Judgment (Dkt. 23) which was

filed on November 22, 2019. He is not a defendant in this matter. He may be

contacted through undersigned counsel.

Non-Retained Experts:

      2.    Debra Tidquist is an Advanced Practice Nurse Prescriber (Nurse

Practitioner) who was formerly employed at Jackson Correctional Institution.

She is not retained or specifically employed to provide expert testimony and

her duties do not regularly involve giving expert testimony She is a dismissed

defendant. The witness did not prepare a report in this case. The subject

matter and a summary of the facts and opinions of which she may testify to

are set forth in this disclosure, as well as her declaration (Dkt. 27) submitted

in support of Defendants’ Motion for Summary Judgment (Dkt. 23) which was

filed on November 22, 2019. She may testify regarding the Plaintiff’s medical

records.   She may also testify regarding the advanced practice nursing

prescriber protocols that apply to this case, including the care and treatment

of prison inmates with chronic medical issues. She may testify regarding

inmate requests for health care treatment and pain medication. This witness

can be contacted through undersigned counsel.


                                       2
       Case: 3:18-cv-00760-jdp Document #: 59 Filed: 02/12/21 Page 3 of 4




      3.     Darin Krzyzanowksi, DPT, is a physical therapist who is

currently at Jackson Correctional Institution and at all times relevant to this

lawsuit. He is not retained or specifically employed to provide expert testimony

and his duties do not regularly involve giving expert testimony. He may testify

about the health care and physical therapy treatments provided to Mr.

Boucher during times relevant to this lawsuit, consistent with relevant

excerpts of Mr. Boucher’s medical record.

      4.     Any person identified as a health care provider that provided

health care services to the Plaintiff, both within Corrections and off-site health

care providers. It is expected that any such witness will testify in accordance

with the medical records they have generated during their care and treatment

of the Plaintiff.

      As to any state law claims, Defendants’ experts reserve the privilege

against providing expert opinions for Plaintiff. See Wis. Stat. § 907.06; Alt v.

Cline, 224 Wis. 2d 725, 89 N.W.2d 21, 25–26 (1999).

Rebuttal Experts:

      To the extent Plaintiff produces at trial the testimony or written opinions

of any experts, and to the extent those experts do not assert any applicable

privilege, Defendants reserve the right to call any personnel listed in Plaintiff’s

records as additional experts in rebuttal. In addition to those named above,

Defendants reserve the right to timely name additional rebuttal experts as


                                        3
      Case: 3:18-cv-00760-jdp Document #: 59 Filed: 02/12/21 Page 4 of 4




may be warranted by the on-going discovery in this action. Defendants further

reserve the right to call additional rebuttal witnesses as may be allowed in the

discretion of the court based upon testimony at trial in this matter.

      Dated this 12th of February, 2021.

                                     Respectfully submitted,

                                     JOSHUA L. KAUL
                                     Attorney General of Wisconsin


                                     s/Sandra L. Tarver
                                     SANDRA L. TARVER
                                     Assistant Attorney General
                                     State Bar #1011578

                                     Attorneys for Defendant

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-7630 (Tarver)
(608) 294-2907 (Fax)
tarversl@doj.state.wi.us




                                       4
